Voto disidente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 8 de junio de 1970
Estoy de. acuerdo con la expresión disidente del compañero Pérez Pimentel. La prueba directa de cargo según aparece del breve récord taquigráfico, es la siguiente:

“Declaración Jurada de Wilfredo Rodríguez Martínez

Hon. Fiscal:—
P. — Su nombre, por favor?
R. — 'Wilfredo Rodríguez Martínez.
P. — Allá para el 4 de abril de 1967 a qué se dedicaba?
R. — Yo era policía y trabajaba en el Aeropuerto Interna-cional.
P. — Policía Estatal?
R. — Sí.
Hon. Juez: —
Dónde trabajaba?
R. — Aeropuerto Internacional.
Hon. Fiscal:—
P. — Ese día 4 de abril de 1967 como a eso de las 3:00 de la tarde estaba usted trabajando?
R. — Sí señor.
P. — Como policía?
R. — Sí señor
P. — En dónde?
R. — Aeropuerto Internacional, sala de espera.
*133P. — Ese día tuvo usted oportunidad de ver a don Francisco Bonilla Medina?
R. — Sí señor.
P. — Se encuentra ese ciudadano aquí ?
R. — Sí señor.
P. — Dónde está?
R. — Está ahí.
Hon. Fiscal: —
Señala al acusado.
P. — Intervino usted con ese ciudadano ese día?
R. — Sí señor.
P. — Explíquele al Honorable Juez, cuál fue su intervención?
R. — La intervención fue después que él iba que estaba pa-sando la inspección de aduana, del señor Rafael Bird, aduanero, mientras inspeccionaba, él llevaba un solo paquete . . .
Lodo. Ortiz:—
Objeción a lo que no haya visto él personalmente.
Hon. Juez: —
Usted vio eso?
R. — Sí señor.
Hon. Juez: —
Adelante.
R. — Yo estaba al lado del aduanero que inspeccionaba aque-llos paquetes y me dijo: ‘mira Rodríguez ese señor lleva un revólver’ y yo busqué el paquete y saqué el revólver.
P. — Qué tipo de revólver?
R. — Un revólver Colt 22 marca Beretta, fabricación italiana. P. — Cómo era ese revólver?
R. — Revólver pequeño calibre 22, cachas blancas, no tiene número de serie.
Hon. Fiscal:—
Estamos mostrando al compañero.
Lodo. Ortiz:—
Muy bien.
Hon. Fiscal: —
P. — Testigo, mire a ver si reconoce esto que yo le muestro?
R. — Esto mismo es el revólver.
P. — Había visto usted eso que le muestro antes del día de hoy?
*134R. — Sí señor.
P. — Cuándo fue la primera ocasión que lo vio ?
R. — Día 4 de abril.
P. — En ocasión de qué, dónde lo vio?
R. — Después que el aduanero me dijo que llevaba un re-vólver en el bolsillo.
Lodo. Ortiz: —
Objeción a lo que haya dicho el aduanero.
Hon. Fiscal:—
Para establecer motivo o razón.
Lodo. Ortiz:—
Pero no por prueba de referencia.
Hon. Juez: —
Hay una manifestación de un aduanero, con motivo de lo cual inmediatamente este señor intervino con este acusado. Tam-bién eso forma parte del ‘res-gestae’. Se permite como parte del ‘res-gestae’.
Hon. Fiscal: —
P. — En poder de quién estaba ese revólver?
R. — En poder del acusado, lo tenía en los bolsillos.
Hon. Fiscal: —
Que se marque identificación, Vuestro Honor.
Hon. Juez: —
Se marca identificación 1 de El Pueblo.
Hon. Fiscal: —
P. — Qué usted hizo entonces testigo si hizo algo después que le ocupa el arma ?
R. — Yo esperé que el aduanero terminara de chequear los paquetes y lo conduje al cuartel.
P. — Y después de eso?
R. — Se lo informé al sargento y el sargento me indicó que llevara el caso donde el juez.
P. — Y en qué sitio ocurrió eso testigo, en qué sitio del aeropuerto?
R. — Saliendo de la salida #8 del aeropuerto antes de bajar las escaleras donde los aduaneros inspeccionan los paquetes.
P. — Eso fue jurisdicción de qué pueblo?
R. — El aeropuerto pertenece a Carolina.

*135
Eso es todo.

Hon. Juez: —
Defensa.
Lodo. Ortiz: —
P. — Usted declaró ante el fiscal?
Hon. Fiscal: —
Estamos entregando al compañero copia de la declaración jurada que él prestara el 9 de mayo de 1967 ante el Hon., la honorable fiscal Lilia Oquendo.
Hon. Juez: —
Puede examinarla la defensa.
Lodo. Ortiz: —
P. — Quién es ese aduanero?
R. — Señor Rafael Bird, no está presente.
P. — El no está aquí hoy?
R. — No señor.
P. — Dígame y en qué sitio usted estaba en el aeropuerto?
R. — La puerta de salida número 8.
P. — Cómo estaba la puerta; la aduana dónde queda?
R. — La aduana queda al otro lado pero cuando va a salir un vuelo tiene que ir un aduanero para inspeccionar los paquetes que llevan, no.
P. — Entonces había uno allí?
R. — Sí.
P. — A qué distancia usted estaba de ese aduanero?
R. — Estaba a tres pies de distancia.
P. — Qué paquetes llevaba en la mano este señor Bonilla?
R. — Llevaba él dos bolsas que llaman ‘shopping bags’ que cuestan cinco centavos.
P. — No llevaba un ‘coat’?
R. — Llevaba encima del brazo un paquete y un ‘coat’.
P. — Usted lo vio a él cuando entraba allí; cuándo usted lo vio a él?
R. — Sí.
P. — Lo había visto antes a él, antes de que el aduanero le llamase la atención?
R. — El pasó al agente de Pan American a chequear el pasaje.
P. — Usted lo había visto a él?
R. — Después que pasó de él chequear el pasaje sí.
*136P. — Lo veía con un ‘coat’ en la mano; usted no le notó nada antes que lo llamase el aduanero, no había usted notado nada?
R. — No señor.
P. — No había visto el revólver?
R. — No señor.
P. — No se le veía el revólver en el ‘coat’ a él?
R. — No señor.
P. — Y el que lo reveló fue el agente de aduana?
R. — Sí señor el primer registro lo hizo el agente de aduana.
P. — Cómo ?
R. — El agente de aduanas estaba registrando los paquetes.
P. — Si le rebuscó el ‘coat’ usted ?
R. — El agente de aduana buscándolo por debajo pues tocó el revólver.
P. — Usted lo vio cuando le tocó el revólver, cuando tocó el ‘coat’ ?
R. — Tocó algo y dijo ‘este señor lleva algo aquí’.
P. — No se veía de afuera ni nada?
R. — No señor.
P. — Y el registro del ‘coat’ el que lo hizo fue el agente?
R. — El revólver iba en el paquete del gabán, no iba en el ‘coat’.
P. — Quién lo registró, el agente?
R. — Después que lo tocó y me dijo que llevaba un revólver le metí la mano y lo saqué yo.
P. — Y usted no había visto ese revólver antes ?
R. — No señor.
P. — Testigo esta es su firma, lea la declaración esa.
Hon. Juez:—
Léala para usted.
Lodo. Ortiz: —
P. — Es o no cierto que usted declaró aquí que el registro lo hizo el agente de aduana?
R. — El registro que estaba haciendo el agente de aduana.
P. — Ese es el que registró ?
R. — Ese estaba haciendo el registro.
P. — Registro del pasajero, Rafael Bird?
R. — Era el que estaba haciendo el registro pero el revólver se lo saqué yo.
*137P. — Y por qué dice aquí que el registro lo hizo el agente de. aduana?
R. — El registro de los paquetes.
P. — De todos modos hasta que el agente de aduana no le llamó la atención a usted, usted no había notado nada?
R. — No señor.
P. — Lo había visto antes en la fila y demás ?
R. — . . . .
P. — Es o no cierto que el agente lo llamó a usted con el revólver en la mano del agente y que usted no registró nada allí?
R. — No señor.

Nada Más con el testigo.”

Convengo igualmente con el compañero Pérez Pimentel en que la declaración del acusado que reproduce en su voto tiende a corroborar el hecho esencial de la ocupación del revólver. A mi entender, la prueba de cargo fue lo suficiente-mente clara para establecer la comisión del delito imputado.
Pero aun cuando no lo hubiera sido, es precisamente la función por excelencia del juzgador de primera instancia el resolver contradicciones y conflictos evidenciarios, en su mi-sión de pesar y evaluar la prueba con la ayuda de otros elementos objetivos que no vienen retratados en un récord.
Consecuente con mi posición, unas veces con expresión de mi criterio — véanse entre otras mis opiniones minoritarias en Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967); Pueblo v. Bermúdez Pérez, 94 D.P.R. 363 (1967), y la de Pueblo v. Berdecía Rodríguez concurriendo en el resultado, decidido en mayo 16, 1968 (96 D.P.R. 65, 74) —y otras veces sin dicha expresión, sigo objetando el traslado a esta Segunda instancia, caso por caso, de la función de credibilidad, peso y evaluación de la prueba. Me reafirmo en que no lo creo una norma saludable en la administración de la justicia por razones que antes he expresado.
Hay presente el peligro, por ser la Segunda instancia un tribunal colegiado y fallarse por el récord este aspecto *138claramente subjetivo, de que no exista la deseable uniformi-dad en la disposición de los casos en apelación, ante la au-sencia a la vez de otra norma clara y definida de derecho en cuanto a en qué caso ha de seguirse el clásico criterio de no intervenir con esta función reservada al juzgador de Primera instancia, y en qué caso no ha de seguirse.
No me refiero a una situación de insuficiencia en ley de prueba competente para condenar, lo cual presenta un error de derecho de nuestra clara competencia, ni al caso de una prueba sencillamente irreal o contraria al orden natural y establecido de las cosas. El caso ahora ante nos no cae en ese plano.
Se cometió un error fundamental por la Sala al negarse a citar y oir al agente de aduanas, que el apelante pidió que declarara.
Por lo anteriormente expuesto estoy de acuerdo en que se debe disponer de este caso como lo expresa el Juez Pérez Pimentel en su voto disidente, con la concesión de un nuevo juicio.